UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-4415



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHANNON BANARD PHARR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CR-01-35)


Submitted:   April 23, 2002                   Decided:   May 2, 2002


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl J. Roncaglione, Jr., Charleston, West Virginia, for Appellant.
Kasey Warner, United States Attorney, John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Shannon Banard Pharr pled guilty to possession with intent to

distribute     in   excess    of   five   grams       of   cocaine   base   and    was

sentenced to sixty months imprisonment.                    On appeal, counsel has

filed a brief under Anders v. California, 386 U.S. 738 (1967),

alleging that there are no meritorious claims on appeal but raising

the   issue    of   whether    Pharr’s        criminal     history   was    properly

calculated under the Sentencing Guidelines.

      We have reviewed counsel’s arguments on appeal and do not find

that the district court erred in determining Pharr’s criminal

history.      United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir.

1989) (stating review standard).

      We have examined the entire record in this case in accordance

with the requirements of Anders, and find no meritorious issues for

appeal.    Accordingly, we affirm the conviction and sentence.                    This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may   move   in    this   court      for    leave   to    withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                          2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    3